



EXHIBIT 10.15.5


WAIVER AND AMENDMENT NO. 5 TO AGREEMENTS

        This WAIVER AND AMENDMENT NO. 5 TO AGREEMENTS (this “Amendment”) is
entered into as of August 11, 2008 by and among TARRANT APPAREL GROUP, a
corporation organized under the laws of the State of California (“Holding”),
FASHION RESOURCE (TCL), INC., a corporation organized under the laws of the
State of California (“Fashion”), TAG MEX, INC., a corporation organized under
the laws of the State of California (“Tag Inc.”), PRIVATE BRANDS, INC., a
corporation organized under the laws of the State of California (“Private”; and
together with Holding, Fashion and Tag Inc., each individually a “Borrower” and
collectively, the “Borrowers”), the financial institutions which are now or
which hereafter become a party to the Loan Agreement (as hereinafter defined)
(each a “Lender” and collectively, the “Lenders”), GMAC COMMERCIAL FINANCE LLC,
a limited liability company organized under the laws of the State of Delaware
(“GMAC CF”), as agent for the Lenders (GMAC CF, in such capacity, “Agent”), and
GMAC CF, as Factor.

        WHEREAS, (a) the Borrowers, Lenders, and Agent have entered into certain
financing arrangements pursuant to certain financing agreements, including,
without limitation, that certain Loan and Security Agreement dated as of June
16, 2006 (as the same may now exist, or may hereafter be amended, restated,
renewed, extended, supplemented, substituted, or otherwise modified, the “Loan
Agreement”) and (b) the Borrowers and Factor have entered into certain financing
arrangements pursuant to that certain Amended and Restated Factoring Agreement
dated as of June 16, 2006 (as the same may now exist, or may hereafter be
amended, restated, renewed, extended, supplemented, substituted, or otherwise
modified, the “Factoring Agreement”; together with the Loan Agreement and all of
the notes, guarantees, mortgages, instruments, agreements and other documents
executed and/or delivered in connection with the Factoring Agreement and the
Loan Agreement, as the same may now exist, or may hereafter be amended,
restated, renewed, extended, supplemented, substituted, or otherwise modified,
the “Financing Agreements”); and

        WHEREAS, as a result of certain violations of the Loan Agreement by the
Borrowers, Events of Default have occurred under the Financing Agreements and,
at the request of the Borrowers, Agent, the Lenders and Factor have agreed to
waive such Events of Default subject to the conditions set forth in this
Amendment; and

        WHEREAS, the Borrowers have requested that Agent, the Lenders and Factor
amend and modify certain provisions of the Financing Agreements to which they
are a party and Agent, the Lenders and Factor have agreed to accommodate the
Borrowers’ requests, subject to the terms and conditions of this Amendment;

        NOW, THEREFORE, upon the mutual agreements and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.     Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.

--------------------------------------------------------------------------------

2.     Waivers.

(a)              The Borrowers hereby acknowledge, confirm and agree that the
Borrowers have violated paragraph 4(b) of the Waiver and Amendment No. 4 to
Agreements, dated as of May 12, 2008, entered into by and among the Borrowers,
Agent, the Lenders and Factor (“Amendment No. 4”) as a result of the failure by
BCBG (as defined in Amendment No. 4) to repay the BCBG Loan (as defined in
Amendment No. 4) in a timely manner as set forth in Amendment No. 4. As a result
of such failure, an Event of Default has occurred and is continuing under the
Loan Agreement (the “Loan Agreement Event of Default”). The Borrowers have
requested the Required Lenders to waive the Loan Agreement Event of Default, and
the Required Lenders have agreed to, and hereby do, waive the Loan Agreement
Event of Default, subject to the terms and conditions set forth herein.


(b)              The Borrowers hereby acknowledge, confirm and agree that as a
result of the occurrence of the Loan Agreement Event of Default, an Event of
Default (as defined in the Factoring Agreement) has occurred and is continuing
under the Factoring Agreement (the “Factoring Agreement Event of Default”). The
Borrowers have requested Factor to waive the Factoring Agreement Event of
Default, and Factor has agreed to, and hereby does, waive the Factoring
Agreement Event of Default, subject to the terms and conditions set forth
herein.


(c)              Notwithstanding anything to the contrary set forth herein,
Agent, the Lenders and Factor hereby reserve all rights and remedies granted to
Agent, the Lenders and Factor under the Loan Agreement, the Factoring Agreement,
the other Financing Documents, applicable law and otherwise, and nothing
contained herein shall be construed to limit, impair or otherwise affect the
right of Agent, the Lenders and Factor to declare an Event of Default with
respect to any future non-compliance with any covenant, term or provision of the
Loan Agreement, the Factoring Agreement or any other document now or hereafter
executed and delivered in connection therewith. Without limiting the foregoing,
nothing herein contained shall, or shall be deemed to, waive any Event of
Default under any of the Financing Agreements other than the Loan Agreement
Event of Default and the Factoring Agreement Event of Default.


3.     Amendment to Loan Agreement. Effective as of June 30, 2008, the Loan
Agreement is hereby amended by deleting the reference to the amount “$7,900,000”
set forth opposite the date “June 2008" contained in Section 6.8(b) (“Minimum
EBITDA”) of the Loan Agreement and substituting the following therefor:
“$6,000,000".

4.     Representations, Warranties and Covenants. The Borrowers represent,
warrant and covenant with and to Agent, the Lenders and Factor as follows, which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof, the truth and accuracy of, or compliance with
each, together with the representations, warranties and covenants in the other
Loan Agreements, being a condition of the effectiveness of this Amendment and a
continuing condition of the making or providing of any Revolving Advances or
Letters of Credit by the Lenders to the Borrowers: All of the representations
and warranties set forth in the Loan Agreement, as amended hereby, the Factoring
Agreement and the other Loan Agreements, are true and correct in all material
respects after giving effect to the provisions hereof, except to the extent any
such representation or warranty is made as of a specified date, in which case
such representation or warranty shall have been true and correct as of such
date.

2

--------------------------------------------------------------------------------

5.     Conditions Precedent. The effectiveness of this Amendment and the
agreement of Agent, the Lenders and Factor to the waivers, modifications and
amendments set forth in this Amendment are subject to the fulfillment of the
following conditions precedent:

(a)              No Event of Default or Default shall have occurred and be
continuing on the date of this Amendment, or would exist after giving effect to
the transactions contemplated under this Amendment; and


(b)              Agent shall have received counterparts of this Amendment duly
executed and delivered by the Borrowers, Agent, the Lenders and Factor.


6.     Effect of this Amendment. Except as specifically set forth herein, no
other changes or modifications to the Financing Agreements are intended or
implied, and, in all other respects, the Financing Agreements shall continue to
remain in full force and effect in accordance with their terms as of the date
hereof. This Amendment, and the instruments and agreements delivered pursuant
hereto and thereto constitute the entire agreement of the parties with respect
to the subject matter hereof and thereof, and supersede all prior oral or
written communications, memoranda, proposals, negotiations, discussions, term
sheets and commitments with respect to the subject matter hereof and thereof.
Except as specifically set forth herein, nothing contained herein shall evidence
a waiver or amendment by Agent, the Lenders or Factor of any other provision of
the Financing Agreements. Without limiting the foregoing, nothing herein
contained shall, or shall be deemed to, waive any Event of Default of which
Agent, any Lender or Factor does not or do not have actual knowledge as of the
date hereof, or any event or circumstance which with notice or passage of time,
or both, would constitute an Event of Default. Agent, the Lenders and Factor may
waive any of such Events of Default, but only in a specific writing signed by
Agent, the Lenders and Factor.

7.     Further Assurances. The Borrowers shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment.

8.     Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

9.     Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York (without giving effect to
principles of conflict of laws).

10.     Counterparts. This Amendment may be signed in counterparts, each of
which shall be an original and all of which taken together constitute one
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart signed by the party to be
charged. Any signatures delivered by a party by facsimile transmission or by
electronic mail transmission shall be deemed an original signature hereto.

3

--------------------------------------------------------------------------------

        Each of the parties has signed this Amendment as of the day and year
first above written.

TARRANT APPAREL GROUP

By:  /s/ Patrick Chow                          
Name: Patrick Chow
Title: Chief Financial Officer

FASHION RESOURCE (TCL), INC.

By:  /s/ Patrick Chow                             
Name: Patrick Chow
Title: Chief Financial Officer

TAG MEX, INC.

By:  /s/ Patrick Chow                             
Name: Patrick Chow
Title: Chief Financial Officer

PRIVATE BRANDS, INC.

By:  /s/ Patrick Chow                             
Name: Patrick Chow
Title: Chief Financial Officer

GMAC COMMERCIAL FINANCE LLC,
as Agent, a Lender and Factor

By:  /s/ David Grabosky                         
Name: David Grabosky
Title: Vice President

UPS CAPITAL CORPORATION,
as a Lender

By:  /s/ John P. Holloway                       
Name: John P. Holloway
Title: Director of Portfolio Management



4